Per Curiam.
This cause coming on for final adjudication in its *141regular order on the docket and being submitted to the .court .upon abstracts of the record that are not excqited to and therefore admitted to be true and correct, which, under the rules, requires our consideration of ■ the case upon such abstracts alone without reference to the transcript of the record; and upon due consideration the court finds that no errors are made to appear by the said abstracts, it is, therefore, ordered and adjudged that the decrees of the court below in said cause are hereby affirmed at the cost of the appellants.